EXHIBIT 99.2 CONSOLIDATED BALANCE SHEETS As of March 31, As of December 31, Unaudited Audited In thousands Current Assets Cash and cash equivalents $ $ $ Short-term investments Trade receivables Other accountsreceivables Inventories Property, plant and equipment, net Other long-term assets 81 89 Current Liabilities Current maturities of convertible debentures , bank loans and capital lease 37 Trade payables Other accounts payables Deferred revenues Non-Current Liabilities Long term loans and capital lease - Employee benefit liabilities, net Deferred revenues Equity Share capital Share premium Conversion option in convertible debentures - - Capital reserve due to translation to presentation currency ) ) ) Capital reserve from hedges ) (1 ) Capital reserve from available for salefinancial assets 73 Capital reserve from share-based payments Capital reserve from employee benefits ) ) ) Accumulated deficit ) ) ) $ $ $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME As of March 31, Year ended December 31 Unaudited Audited In thousands Revenues from proprietary products $ $ $ Revenues from distribution Total revenues Cost of revenues from proprietary products Cost of revenues from distribution Total cost of revenues Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Operating loss ) ) ) Financial income Income (expense) in respect of currency exchange and translation differences and derivatives instruments, net ) Financial expense ) ) ) Loss beforetaxes on income ) ) ) Taxes on income - - Loss ) ) ) Other Comprehensive loss: Items that may be reclassified to profit or loss in subsequent periods: Gain on available for sale financial assets 71 63 Profit (loss) on cash flow hedges ) 71 Net amounts transferred to the statement of profit or loss for cash flow hedges ) 72 44 Items that will not be reclassified to profit or loss in subsequent periods: Actuarial gain from defined benefit plans - - 22 Total comprehensive loss $ ) $ ) $ ) Loss per share attributable to equity holders of the Company: Basic loss per share $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) CONSOLIDATED STATEMENTS OF CASH FLOWS Three months period Ended March, 31 Year Ended December 31, Unaudited Audited In thousands Cash Flows from Operating Activities Loss $ ) $ ) $ ) Adjustments to reconcile loss to net cash used in operating activities: Adjustments to the profit or loss items: Depreciation and amortization Finance expenses (income), net 21 ) ) Cost of share-based payment Taxes on income - - Loss from sale of property and equipment 10 - - Change in employee benefit liabilities, net ) 17 87 Changes in asset and liability items: Decrease (increase) in trade receivables ) Decrease (increase) in other accounts receivables ) *(613 ) Increase in inventories ) ) ) Increase (decrease)in deferred expenses ) 71 ) Increase (decrease)in trade payables ) Increase (decrease) in other accounts payables ) 94 Decreasein deferred revenues ) Cash paid and received during the period for: Interest paid (2 ) ) ) Interest received Taxes paid (3 ) ) ) Net cash provided by (used in) operating activities $ $ ) $ ) *Reclassification Three months period Ended March, 31 Year Ended December 31, Unaudited Audited In thousands Cash Flows from Investing Activities Proceeds from sale of )investment in) short term investments, net $ ) $ $ Purchase of property and equipment ) ) ) Proceeds from sale of property and equipment 21 - - Net cash provided by (used in) investing activities ) ) Cash Flows from Financing Activities Exercise of warrants and options into shares - *216 Receipt of long-term loans - Repayment of long-term loans ) - (9
